 

Case 3:20-cv-00630-RGJ Document 1-1 Filed 09/08/20 Page 1 of 1 PagelD #: 13

S44 (Rew 06/17)

purpose of initiating the civil docket sheet. (Si INSTRUCTIONS ON NEXT PAGE OF 1

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and
provided by local rules of court. This form, approved by the Judicial Conference of the United States in Repte
HIS FORM,

service of pleadings or other papers as re
mber 1974, is required for the use of the Clerk of Court for the

uired by law, except as

 

bik cA KEHER Individually

(b) County of Residence of First Listed Plaintiff Palm Beach _
(EXCEPT IN-ULS. PLAINTIFE CASES)

(c) Attorne 8 (Firm Name, Address, and Telephane Number)
Franklin S. Yudkin, Esq.

8615 Broecker Blvd.
Louisville, KY 40241 Tel. 502-724-7111

NOTE:

Attorneys (if Amawn)

 

IN LAND CONDEMNA
THE TRACT OF LAND INVOLVED,

County of Residence of First Listed Defendant
PLAINTIFF CASES ONLY)
TION CASES, USE THE LOCATION OF

(IN UBS,

    
 

PRRCENR ST uiry, INC., a Kentucky Corporation

 

Il, BASIS OF JURISDICTION (Hace an x" in One Box Only)

 

(Por Diversiy Cases Only)

il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an (X" i One Box for Plaintiff

and One Box for Defendant)

 

 

 

1 US. Government A 3 Federal Question PTF DEF PTF DEF
Plaintiff (E18, Government Nota Party) Citizen of This State a7) ff 1 Incorporated or Principal Place o4 oO4
of Business In This State
2 US. Government O 4 Diversity Citizen of Another State 2 2 Incorporated and Principal Place fas 5
Defendant (indicate Citizenship of Parties in Trem Hl) of Business In Another State
Citizen or Subject of a 3 3. Foreign Nation G6 6
Foreign Country
IV. NATURE OF SUIT (piace an "x in One Box Only) Click here for: Nature of Suit Code Deseriptions.
{ CONTRACT _TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
1 110 Insurance PERSONAL INJURY PERSONALINJURY [7 625 Drug Related Seizure (1 422 Appeal 28 USC 158 7 375 False Claims Act
0 120 Marine 7 310 Airplane 0-365 Personal Injury - of Property 21 USC 881) | 0 423 Withdrawal 1376 Qui Tam (31 USC
(7 130 Miller Act [7 315 Airplane Product Product Liability 7-690 Other 28 USC 157 3729(a))
1 140 Negotiable Instrument Liability 1 367 Health Care! 1 400 State Reapportionment
(1 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS {7 410 Antigrust
& Enforcement of Judgment Slander Personal Injury 1 820 Copyrights 7 430 Banks and Banking
7) 151 Medicare Act 7] 330 Federal Employers* Product Liability 7 830 Patent 7 450 Commerce
7 152 Recovery of Defaulted Liability 1 368: Asbestos Personal 1 835 Patent - Abbreviated O 460 Deportation

9 340 Marine

7 345 Marine Praduet
Liability

350 Motor Vehicle

(7 355 Motor Vehicle
Product Liability

171 360 Other Personal
Injury

77 362 Personal Injury -
Medical Malpractice

Student Loans
(Excludes Veterans)
153 Recovery of Overpayment
of Veteran’s Benefits
160 Stockholders’ Suits
190 Other Contract
195 Contract Product |iability
196 Franchise

Injury Product
Liability

Qo

71 370 Other Fraud
O37) Truth in Lending
} 380 Other Personal
Property Damage
f 385 Property Damage
Product Liability

4
0
o
o

 

 

| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS
7 210 Land Condemnation 1 440 Other Civil Rights Habeas Corpus:

7 463 Alien Detainee

(1 310 Motions to Vacate
Sentence

7 530 General

1 535 Death Penalty

Other:

9 540 Mandanmus & Other

O 550 Civil Rights

O $55 Prison Condition

O $60 Civil Detainee -
Conditions of
Confinement

A 220 Foreclosure

230 Rent Lease & Ejectment
240 Torts to Land

245 Tort Produet Liability
290 All Other Real Property

441 Voting

1 442 Employment

7 443 Housing!
Accommodations

0 445 Amer. w/Disabilities -
Employment

OX 446 Amer. w/Disabilities -
Other

7 448 Edueation

agao9

 

 

PERSONAL PROPERTY

 

 

New Drug. Application
840 Trademark

 

ABO

1 710 Fair Labor Standards
Act

O 720 Labor Management
Relations

O 740 Railway Labor Act

(7 751 Family and Medical
Leave Act

7 790 Other Labor Litigation

1 791 Employee Retirement
Income Security Act

q
SECU
TF Rel HEA (13951f)
f 862 Black Lung (923)
1 863 DIWC/DIWW (4035(2))
7) 864 SSID Title XVI
7 865 RSI (403(g))

fa
FEDERAL TAX SUITS

 

O 870 Taxes (U.S, Plaintiff
or Defendant)

7 871 IRS-—Third Party
26 USC 7609

 

IMMIGRATION

 

462 Naturalization Applicanon
7 465 Other Immigration
Actions

 

 

 

0 470 Racketeer Influenced and
Corrupt Organizations

O 480 Consumer Credit

77 490 Cable’Sat TV

71-850 Securines/Commodities!
Exchange

( 890 Other Statutory Actions

7) 891 Agricultural Acts

9 893 Environmental Matters

1 895 Freedom of Information
Act

J 896 Arbitration

1 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

9 950 Constitutionality of
State Statutes

 

V. ORIGIN (lace an “X" mm One Box Onh)

x 12 Removed from
State Court

9 3 Remanded from

Original
Appellate Court

Proceeding

42 USC § 12181 et seq.

Brief description of cause:

VI. CAUSE OF ACTION

 

(14 Reinstated or

Reopened

Violation of the public accommodations provision of the ADA

V3 ‘Transferred from
Another District
(specu)

Cite the US, Civil Statute under which you are filing (Do not cite jurisdictional statutes untess diversity):

Transfer

76 Multidistrict
Litigation -

7.8 Multidistriet
Litigation -
Direct File

 

 

 

VIL. REQUESTED IN J CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R-Cv.P. JURY DEMAND: Yes  XINo
VII. RELATED CASE(S)
IF ANY (eeinstenctons’ ge ROCKET NUMBER — _
DATE SIGNATURE OF ATTORNEY OF RECORD
09/03/2020 /s/Franklin S. Yudkin

 

FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING TFP

JUDGE

MAG. JUDGE
